OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 13 January 2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed 13 January 2021 has been considered. 
Additionally, it is noted that the file wrapper for copending US application 16/972,533, including the IDS filed 04 December 2020 and the Written Opinion of the ISA for PCT/IB2018/054290 (filed same day) have also been considered. 

Specification
The abstract of the disclosure is objected to for minor informalities including grammatical errors and/or awkward language. The following amendments to the abstract are respectfully suggested in order to overcome the issue(s).
“The present invention discloses bottles and containers made a polyvinyl alcohol composition that are biodegradable and soluble in high-temperature water which can be the best alternative to overcome the destructive effects of existing bottles and plastic containers, wherein the and talc powder as components.”
Correction is required; see MPEP § 608.01(b).

The title of the invention is objected to for minor informalities including punctuation and/or awkward language. The following title is suggested in order to overcome the issue(s).
“PVA Bottles which are Biodegradable and Soluble in High Temperature Water”

The disclosure is objected to because of the following informalities:
[0018] – “materials leaks” is objected to for improper grammar; “materials which leak
Paragraph number twenty, i.e., “[0020]” is present, however, there is no text listed therewith/thereunder. Please delete the paragraph number text (i.e., the recitation of “[0020]”, and renumber the paragraphs subsequent thereto.
[0025] – “Oils” is objected to for unnecessary capitalization; “oils” is respectfully suggested as an amendment to overcome the issue.
[0025] – the recitation of “(polyvinyl alcohol)” is objected to for improper use of parenthesis; it is respectfully suggested to delete the parenthesis in order to overcome the issue.
[0025] – the phrase “so neither they endanger the health of individuals and nor do they pollute the environment” is objected to for improper grammar/awkward language; the following amendments are suggested in order to overcome the issue(s): “soneither endanger the health of individuals
[0027, 0028, 0030-0037] – are objected to, respectively, for missing the respective period at the end of each sentence.
The heading “Brief Description of Drawings”; the paragraph number [0038]; the heading “Fig. 1”; the paragraph number [0039] and corresponding text “[Fig. 1]”; and the paragraph number [0040], are respectively objected to for not including any corresponding information, figure descriptions, etc., and should be deleted in order to overcome the issue(s).
[0041] – the recitation of “plastisizer” is objected to for incorrect spelling; please amend to “plasticizer” in order to overcome the issue.
The heading “Reference Signs List”; the paragraph number [0044]; the heading “Reference to Deposited Biological Material”; the paragraph number [0045]; the heading “Sequence Listing Free Text”; the paragraph number [0046]; the heading “Citation List”; the paragraph number [0047]; the heading “Patent Literature”; the paragraph number [0048] and corresponding text “PTL1:”; and the heading “Non Patent Literature, are respectively objected to for not including any corresponding information and should be deleted in order to overcome the issue(s). 
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
In claim 1, the use of numbers “1” through “6” for tabulation of the components of the polyvinyl alcohol (composition) is respectfully objected to for constituting awkward formatting given that the claims themselves are required to be numbered (see MPEP 608.01(i) to 608.01(n) regarding form of claims) – it is respectfully suggested to use roman numerals or otherwise letters (e.g., A through F) for tabulation of the aforesaid components.
In claim 1, the use of trailed dots linking each of the components to the claimed amounts is respectfully objected to for constituting awkward claim formatting – it is respectfully suggested to utilize the following formatting for recitation of the components and corresponding amounts: “A. 40% water; B. 40% polyvinyl alcohol”.
Claim 1 is also objected to for failing to include a period at the end of the sentence; as well as for inclusion of a single quotation mark (“) following “alcohol” in the preamble. 
Claims 2-14 are objected to (respectively) for double repetition of the claim number, i.e., recited in brackets, as well as directly after said brackets and prior to the preamble of each claim. Please amend claims 2-14 to remove the respective recitations of (e.g.) “Claim No. 2:” at the beginning of each claim (i.e., leaving the respective bracketed claim numbers to function as the official numbering of the claims).
Claims 2-14 are also objected to (respectively) for the format of the recitation of the claim upon which they depend, i.e., objected to for the recitation of (e.g.) “in claim No. 1”; in order to overcome the issue, it is respectfully suggested to amend claims 2-14 to remove the recitations of “No.”, e.g., “in claim
In claim 5, the recitation of “Plasticizer” is objected to for unnecessary capitalization.
Claim 14, which includes two sentences, is also objected to as being of improper form and failing to comply with MPEP 608.01(m) – “Each claim beings with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations”. Claim 14 also includes typographical errors and is missing a period.
Claim 14 is objected to as being of improper form and failing to comply with MPEP 608.01(m) and 608.01(n), as it is not dependent on any claim and does not set forth any subject matter for which protection is sought. Rather, it merely constitutes a statement of the general idea/inventive feature/capability of the invention, of which is properly set forth in the disclosure of the specification and not the claims.
Appropriate correction is required.

Examiner’s Note
It is noted that grounds of rejection under 35 U.S.C. 112(b) and 112(d) are set forth below. Based on the large amount of issues identified therein, as well as the issues identified above in the objections to the claims, it is noted that the Examiner has set forth (after the 112 rejections) proposed claims which are believed to overcome all of the issues identified under the objections and 112 rejections. 
Suggested corrections for each individual issue are not set forth under/within the grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the preamble recitation of “The biodegradable and soluble in high temperature water bottles” (emphasis added) renders the claim indefinite, as the limitation lacks sufficient antecedent basis. There is no prior introduction or recitation of a bottle, as is logical given that claim 1 constitutes the independent claim.
Additionally regarding claim 1, based on the use of percentages without an accompanying unit (e.g., weight, volume, molar), and based on the fact that the claim is directed to a bottle which is formed from the resin composition claimed, the metes and bounds of the scope of the claim cannot be readily ascertained by one of ordinary skill in the art, thereby rendering the claim indefinite. Without units accompanying the percentage values, the relative ratios of the components are unclear – e.g., 40 vol% PVOH may be significantly more than 40 wt.% PVOH. Further, given that the claim is directed to a bottle, but limited by the resin composition, the scope becomes further unclear, as one of ordinary skill in the art is left to presume that a majority (if not all) of the water of the resin composition is volatilized upon injection molding of the bottle [see spec. 0041, 0042]. The final percentage of the individual components present in the molded bottle is indeterminable. 
Regarding claim 2, the recitation of “In the combination of ingredients mentioned in claim No. 1” renders the claim indefinite, as there is no explicitly stated “combination of ingredients”. The aforesaid limitation lacks sufficient antecedent basis and is of improper dependent form. In view of MPEP 608.01(i) to 608.01(n), see specifically 608.01(n)(IV), the proper form of a dependent claim refers back to the product (as recited) in claim 1 (or claim X based on which claim is being further limited). 
Further regarding claim 2, the recitation of “the main solvent” (emphasis added) renders the claim indefinite, as it lacks sufficient antecedent basis. There is no prior recitation of a solvent, let alone a main solvent. 
Regarding claim 3, the recitation of “In the combination of ingredients mentioned in claim No. 2” renders the claim indefinite for the same reasons set forth above in paragraph 18.
Also regarding claim 3, the limitation “90% of polyvinyl alcohol is used as a base material which is biodegradable and water-soluble” renders the claim indefinite, as the basis of the percentage amount which is being limited is unclear given that claim 1 recites 40% PVOH. 
Regarding claim 4, the recitation of “In the product obtained in claim No. 3” renders the claim indefinite for the same reasons set forth above in paragraph 18. 
Regarding claim 5, the recitation of “In the product obtained in claim No. 4” renders the claim indefinite for the same reasons set forth above in paragraph 18. 
Also regarding claim 5, the recitation of “the plasticizer substance” (emphasis added) renders the claim indefinite, as the aforesaid lacks sufficient antecedent basis. There is no prior recitation of a plasticizer.
Regarding claim 6, the recitation of “In the product obtained in claim No. 5” renders the claim indefinite for the same reasons set forth above in paragraph 18.
Also regarding claim 6, the recitation of “the mechanical properties” (emphasis added) renders the claim indefinite, as the aforesaid lacks sufficient antecedent basis. There is no prior recitation/introduction of mechanical properties which are being referenced. 
Regarding claim 7, the recitation of “The gel obtained in claim No. 6” (emphasis added) renders the claim indefinite for the same reasons set forth above in paragraph 18; as well as lacks sufficient antecedent basis, as there is no prior recitation/introduction of a gel. 
Regarding claim 8, the recitation of “The products mentioned in claim No. 7” renders the claim indefinite for the same reasons set forth above in paragraph 18.
Also regarding claim 8, the term/phrase “quickly” solved constitutes a relative term of degree which renders the claim indefinite, as the specification does not disclose nor otherwise indicate/suggest a standard for ascertaining/measuring the requisite degree (see MPEP 2173.05(b)(I)). For example, based on the lack of written description and examples in the disclosure, it is unclear how fast constitutes “quickly” – is dissolution in 5 minutes “quick”, or is dissolution in 5 seconds “quick”?
Regarding claim 9, the recitation of “The products mentioned in claim No. 8” renders the claim indefinite for the same reasons set forth above in paragraph 18.
Also regarding claim 9, the term/phrase “easily” decompose constitutes a relative term of degree which renders the claim indefinite, as the specification does not disclose nor otherwise indicate/suggest a standard for ascertaining/measuring the requisite degree (see MPEP 2173.05(b)(I)). In particular, the specification does not disclose any quantitative or qualitative measurement method or standard for determining what constitutes easy decomposition. 
Further, the limitation “normal conditions” is also indefinite, as the bounds thereof are not defined by the claim, nor the specification, and may be variable based on region, climate, and season, among other factors (see MPEP 2173.05(b)(II)). Thus, the metes and bounds of the scope of what constitutes normal conditions cannot be readily envisaged or ascertained by one of ordinary skill in the art. 
Regarding claim 10, the recitation of “The products mentioned in claim No. 9” renders the claim indefinite for the same reasons set forth above in paragraph 18.
Regarding claim 11, the recitation of “The products mentioned in claim No. 10” renders the claim indefinite for the same reasons set forth above in paragraph 18.
Regarding claim 12, the recitation of “The products mentioned in claim No. 11” renders the claim indefinite for the same reasons set forth above in paragraph 18.
Regarding claim 13, the recitation of “The products mentioned in claim No. 12” renders the claim indefinite for the same reasons set forth above in paragraph 18.
Also regarding claim 13, first, the limitation “are only soluble in water at temperature above 80°C” renders the claim indefinite, as it is unclear if the metes and bounds of the scope are such that the only solvent which the bottle is soluble in is water at the specified temperature range (i.e., excluding other organic and/or polar solvents); or if the limitation is only referring to water above or below 80°C as the solvent (in other words, only speaking in the context of water; i.e., not soluble in water at 50°C, but soluble in water at 90°C, as well as dimethyl sulfoxide (DMSO) at 25°C).
Second, the term/phrase “very high” resistance renders the claim indefinite, as the aforesaid constitutes a term of degree for which the specification does not disclose nor otherwise indicate/suggest a standard for ascertaining/measuring the requisite degree (see MPEP 2173.05(b)(I)). In other words, it is unclear what constitutes having a very high resistance to claimed solvents and oils, i.e., unclear how to quantitatively or qualitatively determine whether the bottle exhibits said very high resistance. 
Third, the phrase (in relation to the bottle exhibiting the aforesaid very high resistance) “chemical solvents, oils, and so on” renders the claim indefinite for multiple reasons. The recitation of “and so on” is indefinite by nature, i.e., the plain meaning thereof is ambiguous – it is unclear what materials/compounds are intended to be encompassed by the scope of “and so on”. Furthermore, the individual genus of “chemical solvents” and “oils”, together (even when not considering the phrase “and so on”), encompass a vast array of chemical compounds having a massive scope. Specifically, and illustratively for the basis of the rejection, the genus “chemical solvents” includes DMSO, a polar solvent which readily dissolves PVOH, even further so at increased temperature and with agitation. It becomes unclear whether the scope of the protection sought by claim 13 is inclusive of chemical solvents, e.g., polar solvents, which are known to readily dissolve PVOH. Based on the aforesaid illustration set forth, it is the Examiner’s position that the scope of claim 13 is so broad, that the boundaries of the protected subject matter are not clearly delineated and the scope is not “very broad”, but rather, unclear and thus renders the claim indefinite. See MPEP 2173.04 and 2173.02(I) – “A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim)”. 
Regarding claim 14, it is noted that as presented, claim 14 recites: “The innovative strength point of this invention is the decomposition speed, the ability to decompose in water at a specified temperature without damaging the environment. Also, these types of bottles are suitable for packaging types of food, types of liquids, chemicals, oils, agriculture”. The claim is indefinite, as it merely constitutes a statement of the capability/goal(s) of the invention, as well as suitable uses thereof, and thus it is unclear whether claim 14 is setting forth limitation(s) for which protection is sought.
As noted above in the objection(s) to claim 14, the claim is of improper form, as it does not include a preamble and thus does not clarify whether it is a dependent or independent claim; as well as includes more than one sentence.
Moreover, upon consideration of only the second sentence (i.e., that which is reciting suitable uses for the bottle), it can be said that the limitation is (i) incomplete (typographically), and (ii) the scope thereof is so broad (as explained above in paragraph 39) such that it is unclear what materials are intended to be encompassed by “liquids, chemicals, and oils”, and therefore the bounds of the protection sought cannot be readily ascertained, thus rendering the claim indefinite. 
Claims 1-13 are rejected for being dependent upon indefinite claim 1.
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 10, the limitation “are soluble in hot water at temperature above 80°C” fails to further limit the subject matter of claim 7 (upon which claim 10 is ultimately dependent), as claim 7 explicitly recites that the bottle is soluble in hot water at temperatures above 80°C. 
Claims 11-13 are rejected under 112(d) for being dependent upon or ultimately dependent upon rejected claim 10 above.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Proposed Claims
As indicated above in paragraph 12, set forth hereinafter are proposed claims which the Examiner respectfully suggests Applicant adopt and/or utilize as a basis for amendment(s) in order to overcome the claim objections and rejections under 112(b) and 112(d) set forth above. The Examiner respectfully suggests canceling claims 8, 10, and 14 in view of the foregoing. Additionally, it is noted that the subject matter/form of the claims originally set forth by Applicant, and the dependency of the claims, is largely preserved with the exception of corrections for indefiniteness and/or objections, as well as the suggested cancelations. All of the suggested changes find support in the specification as filed, and in particular, the weight percentages and hydrolysis degree find support in [0041]. To facilitate expedient prosecution, Applicant is respectfully reminded that the numbering of claims is to be preserved throughout prosecution (see MPEP 608.01(j)). 

A biodegradable bottle which is soluble in hot water, formed from a polyvinyl alcohol composition including the following components:
40 wt.% water;
40 wt.% polyvinyl alcohol;
6 wt.% sodium hydroxide solution, 1 M;
8 wt.% stearyl alcohol;
2 wt.% glycerin; and
4 wt.% talc powder. 
The biodegradable bottle of claim 1, wherein the water is a main solvent.
The biodegradable bottle of claim 2, wherein the polyvinyl alcohol has a degree of hydrolysis of 90%, and is water-soluble and biodegradable.
The biodegradable bottle of claim 3, wherein the sodium hydroxide solution is a catalyst.
The biodegradable bottle of claim 4, wherein the stearyl alcohol and the glycerin are plasticizers.
The biodegradable bottle of claim 5, wherein the talc powder increases mechanical properties.
The biodegradable bottle of claim 6, which is soluble in hot water at temperatures above 80°C.
(Canceled).
The biodegradable bottle of claim 7, which can decompose in the environment.
(Canceled).
The biodegradable bottle of claim 9, which does not release harmful and poisonous residues when dissolved in water and decomposed. 
The biodegradable bottle of claim 11, which is completely biodegradable.
The biodegradable bottle of claim 12, which is soluble in water only at temperatures above 80°C.
(Canceled). 

Claim Interpretation
The following claim interpretation analysis is not set forth under, nor otherwise associated with 35 U.S.C. 112(f); nor do the claims contain “means for” or other similar generic placeholder language. Rather, the interpretation analysis is provided to impart clarity to the record, and to facilitate compact and expedient prosecution of the instant application as it relates to examination on the merits.
It is noted that claim 1, as well as the limitations of dependent claims 2-5, constitute product-by-process limitations (see MPEP 2113(I), (II)). Specifically, the bottle being “made of” (i.e., formed from) polyvinyl alcohol “with” the claimed components inclusive of PVOH, water, sodium hydroxide solution, stearyl alcohol, glycerin, and talc powder, i.e., a composition inclusive of the aforesaid components, constitutes a product-by-process claim. MPEP 2113(I) sets forth that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps, or where the process steps would be expected to impart distinctive structural characteristics to the final product.
In the instant case, in turning to Applicant’s specification, it is disclosed that PVOH with a 90% hydrolysis degree is mixed, stirred, and heated with equal parts water at 60°C for 20 minutes; followed by addition of sodium hydroxide solution (of which is a known hydrolysis catalyst for PVOH and claimed as a catalyst in claim 4); followed by addition of stearyl alcohol and glycerin (i.e., glycerol) as plasticizers; followed by stirring and heating at 80°C for 70 minutes; followed by addition of talc and additional stirring [0041]. The aforesaid constitutes the only example/description provided in the specification. 
Thereafter, to produce the claimed bottle to which independent claim 1 is directed, the specification indicates that the obtained composition (in the form of a gel with high viscosity) is injection molded with an injection (molding) machine [0042]. There are no details regarding the injection molding process conditions disclosed. 
Given that the specification indicates that sodium hydroxide functions as a catalyst; and given that the specification indicates that the stearyl alcohol and glycerin are plasticizers (wherein stearyl alcohol is not soluble in water); the Examiner is left to presume that the sodium hydroxide solution catalyzes some degree of deacetylation of the vinyl acetate groups of the PVOH (i.e., the nonhydrolyzed 10%), thereby resulting in some amount of sodium acetate present in the composition, and hydrolysis of the PVOH to at least some degree higher than the initial 90% hydrolyzed PVOH base polymer. However, it is noted that sodium acetate is readily soluble in water, dissociating into sodium ions and acetate ions. 
Given that the composition is then injection molded, it logically flows that upon molding at increased temperature, volatile components (having relatively lower boiling points) including water and the dissolved sodium acetate, completely or substantially are evaporated or otherwise volatilized and removed from the composition/bottle. The Examiner is left to presume that the scope of the claimed bottle encompasses the aforesaid embodiment(s), given that an injection molding temperature/time/other process conditions are not disclosed for forming the bottle. 
In other words, in view of the foregoing, the structure of the claimed bottle resulting from the claimed (and disclosed) product-by-process limitations (see MPEP 2113(I)) is such that (i) the amounts of the components in the composition which are claimed/disclosed are not the same after injection molding the bottle and are indeterminable given the lack of injection molding conditions or other information regarding the resultant product and/or the reaction pathway(s); and (ii) encompasses embodiments wherein all of, or substantially all of, the water, sodium hydroxide, and sodium acetate byproduct(s) are removed from the molded composition (and thus not required to be present), resulting in (iii) the solidified PVOH which defines the bottle having a degree of hydrolysis which is higher than the initial base hydrolysis (i.e., 90% for claim 2) and inclusive of indeterminable amounts of stearyl alcohol, glycerin, and talc. Thus, a bottle molded from PVOH having any degree of hydrolysis and inclusive of stearyl alcohol, glycerin, and talc, with or without residual amounts of water and sodium hydroxide and/or byproducts of the hydrolysis, would exhibit no obvious difference from, and thus reads on, the claimed bottle formed from the claimed (as recited in claim 1) composition (see MPEP 2113(I), (II)). For claim 2, as recited above, the PVOH of the water bottle would be required to exhibit a hydrolysis degree which is any amount higher than 90%. 
The claimed bottle is interpreted for examination on the merits in accordance with the foregoing. Applicant is respectfully directed to US 2,642,420 to Kenyon et al. (hereinafter “Kenyon”), specifically [col. 1, ln. 5-10; col. 2, ln. 43-50; col. 3, ln. 1-70; col. 4, ln. 50-56, 69-73; col. 15, ln. 32-45; col. 16, ln. 34-36, 60-71; col. 17, ln. 18-30], of which forms the basis of the Examiner’s position(s) set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giltsoff (US 5,948,848; “Giltsoff”) in view of Stevens (US 7,026,375; “Stevens”), Wysong (US 4,206,101; “Wysong”), and Huber et al. (US 2011/0166056; “Huber”); optionally also in view of Duffield (US 2003/0108705; “Duffield”).
Regarding claim 1, Giltsoff discloses an injection molded bottle formed from a composition including a PVOH, a stabilizer that may be stearamide or a stearate, and glycerol or glycerol solution. The PVOH may be a “hot soluble” PVOH, that is, a PVOH having a hydrolysis degree of 96 mol% or greater, of which upon dissolution is fully biodegradable to carbon dioxide and water in nature [Abstract; col. 1, ln. 1-7, 49-67; col. 2, ln. 1-8, 20-23, 40-57, 62-67; col. 3, ln. 50-52; col. 4, ln. 40-47].
Based on weight of the PVOH, the stabilizer may be present in an amount of 4-6 wt.%, and the plasticizer in an amount of 3-15 wt.% [col. 2, ln. 26-31], however, Giltsoff explicitly teaches that the combination of stabilizer and plasticizer can be adjusted to control the rigidity of the plastics [col. 3, ln. 1-11]. The aforesaid components are mixed at a high temperature (e.g., 106-140°), followed by pelletization and subsequent (injection) molding [col. 2, ln. 5-22].
Additionally, Giltsoff discloses that additives including fillers and other optional ingredients can be added [col. 3, ln. 12-20]. 
The PVOH is fully biodegradable, and non-toxic/poses no environmental hazard [col. 3, ln. 25-45]. 
Giltsoff does not disclose the filler being talc, nor a weight amount thereof included in the composition; and does not disclose the presence/use of stearyl alcohol.
Stevens, directed to an extrudable and injection-moldable PVOH composition comprising up to 20 wt.% plasticizer and up to 5 wt.% lubricant, suitable for injection-molding bottles [Abstract; col. 1, ln. 45-63; col. 2, ln. 1-5; col. 5, ln. 12-14]. The PVOH is preferably over 70 mol% hydrolyzed and can have any molecular weight, preferably up to 150,000 [col. 2, ln. 8-17]. Stevens teaches that the plasticizer may be glycerol and the lubricant may stearamide, wherein the lubricant functions to improve the thermal stability of the composition under extrusion (i.e., melt-processing), and the plasticizer functions to lower the melt temperature of the composition under extrusion (i.e., melt-processing) [col. 3, ln. 23-55]. Stevens teaches that the composition includes a filler that functions as a bulking agent and cost-reducer relative to PVOH whilst retaining the beneficial properties of said PVOH [col. 2, ln. 19-25]. The filler is preferably talc, and may be included by up to 50 wt.% based on 100 wt.% total of all components [col. 3, ln. 50-55; col. 4, ln. 1-10].
Wysong, directed to a PVOH composition including polyethylene glycol plasticizer [Abstract; col. 2, ln. 63-68; col. 3, ln. 1-11], teaches that common additives may be added to the composition prior to extrusion (i.e., melt-processing), including slip agents (i.e., lubricants) and release agents [col. 4, ln. 50-68]. Specifically, long chain fatty acids, alcohols, amides, or salts, may be utilized, with Wysong teaching/explicitly naming stearic acid; stearyl alcohol; magnesium stearate; and calcium stearate [col. 5, ln. 1-5]. As such, Wysong reasonably teaches that stearyl alcohol was recognized in the art as a functionally equivalent slip agent and/or release agent to long chain fatty acids and amides including stearic acid and magnesium or calcium stearate, suitable for inclusion in PVOH compositions for the aforesaid purpose of increasing the “slip” property of the extrudate, i.e., for lubrication during melt-processing, or for aiding in the release of the material(s) from relevant surfaces during or after melt-processing (see MPEP 2144.06(II); 2144.07). 
Huber, directed to injected molded (hot or cold) water-soluble containers formed from PVOH compositions, teaches plasticizers are generally included in an amount up to 30 wt.%; lubricants generally up to 5 wt.%; and fillers/other auxiliaries up to 30 wt.% [Abstract; 0013, 0015, 0017, 0019, 0034, 0035, 0044, 0045]. In particular, Huber teaches that in order to ensure the polymer is capable of being injection molded, plasticizers and mold release agents should be included up to 30 wt.%, wherein inter alia, stearic acid, magnesium stearate, and zinc stearate may be utilized as the aforesaid plasticizers and mold release agents [0047]. As such, Huber reasonably teaches that the stearates and stearic acid function as mold release agents (as well as plasticizers), and may suitably be included in an amount of up to 30 wt.% of the composition in order to ensure the injection moldability of the container. 
Optionally, Duffield teaches that talc, as well as stearates, can be included in PVOH compositions for the purpose/effect of decreasing surface tackiness of articles injection-molded therefrom, wherein stearic acids and stearates also exhibit said function [Abstract; 0011, 0012, 0036, 0039, 0041-0043, 0051, 0067, 0078-0080, 0128]. 
Giltsoff, Stevens, Wysong, and Huber (and optionally Duffield) are all in the related field of endeavor of PVOH compositions blended with additives which render them melt-processable and/or injection-moldable into containers or other articles, for the purpose of utilizing bio-degradable polymeric materials (i.e., PVOH) to reduce plastic waste buildup/pollution. 
Given that Giltsoff explicitly discloses that a filler may be included in the composition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized up to 50 wt.% talc (relative to total weight of composition), as taught by Stevens, as the filler in the composition of Giltsoff, as the talc would have been well-recognized as suitable for the aforesaid intended use (see MPEP 2144.07), and/or in order to reduce the overall cost of the PVOH composition/articles molded therefrom, while retaining the advantageous properties of the PVOH. 
Further, given that Giltsoff discloses that stearates and stearamide are suitable “stabilizers”, wherein the totality of the prior art cited above recognizes the aforesaid as lubricants, plasticizers, and/or mold release agents, it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have substituted stearyl alcohol for the aforesaid stabilizers, as Wysong teaches/establishes that stearyl alcohol would have been recognized in the art as a functionally equivalent lubricant/release agent relative to stearates and long chain fatty amides (i.e., stearamide), suitable for the intended use of lubrication/mold release of PVOH compositions (see MPEP 2144.06(II); 2144.07), where it is respectfully noted that the courts have held that an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious, as well as the selection of a known material based on its suitability for its intended use has also been held obvious. The disclosure/teachings of Huber may be also be relied upon for establishing the aforesaid stearic acids and stearates as mold release agents. 
Last, given that Giltsoff explicitly discloses that the rigidity of the molded composition can be controlled by varying the amount of stabilizer and plasticizer, alone or separately [col. 3, ln.5-11]; where Stevens [cited above] teaches that the plasticizer aids in lowering the melt temperature and the lubricant alters the thermal stability of the composition; where Huber teaches that up to 30 wt.% of the mold release agent (e.g., stearyl alcohol as set forth above in view of the teachings of Wysong); and optionally where Duffield [cited above] teaches that the stearic acid/stearate components (functionally equivalent to stearyl alcohol) can alter the tackiness of the surface of the molded article, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have increased or decreased the amounts of stabilizer and plasticizer relative to one another in the composition of Giltsoff, based on the amounts set forth above, in order to alter the injection molding capabilities of the composition to obtain the bottle in the most efficient way possible, and/or to obtain predetermined/desirable properties.
In other words, obvious to vary (i.e., increase or decrease) the amount of stearyl alcohol “stabilizer”, also recognized as a plasticizer, lubricant, and mold release agent, over the range of up to 30 wt.% (e.g., relative to the weight of PVOH or overall weight of the composition), in order to increase or decrease the plasticity, thermal stability, and mold release-ability of the composition (or surface tack as taught by Duffield); while also varying the amount of glycerol, recognized as a plasticizer, over the disclosed range in Giltsoff of 3 to 15 wt.% relative to the weight of PVOH, for the aforesaid reason(s) as well as to lower the melt temperature of the composition, and in view of the combination thereof, to alter the rigidity of the final container formed from said composition. 
Applicant is respectfully directed to MPEP 2144.05(II)(A) and (B), which states that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Further, “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”. It is noted that Applicant’s specification does not disclose, nor suggest any type of criticality regarding any of the components of the composition/bottle, nor does the specification disclose any description, properties, nor other characterizations regarding the bottle formed from the exemplary composition disclosed in [0040, 0041]. 
Per the aforesaid modifications, the composition of Giltsoff would have included hot soluble PVOH having a hydrolysis degree above 90 mol%; stearyl alcohol stabilizer in an amount of up to 30 wt.% relative to PVOH weight or overall composition weight; glycerol plasticizer in an amount of 3-15 wt.% relative to PVOH weight; and up to 50 wt.% total of talc as a filler, and would have been injection molded into a bottle. 
The aforesaid amounts encompass and/or overlap the claimed and disclosed amounts and therefore render the amounts prima facie obvious (see MPEP 2144.05(I)), further in view of the product-by-process limitations and interpretation thereof set forth in the “Claim Interpretation” section above. To illustrate: the composition (and bottle formed therefrom) of Giltsoff, as modified (also “modified Giltsoff”), based on a 1,000 g PVOH basis for simplicity, would have included up to 300 g stearyl alcohol (i.e., 30 wt.% based on PVOH weight); from 30 to 150 g glycerol (i.e., 3 to 15 wt.% based on PVOH weight); and the necessary/predetermined amount of talc up to 50 wt.% relative to the total weight of the composition (i.e., a maximum amount, based on the foregoing, of 1,450 g). The specification indicates that per 1,000 g of PVOH, 200 g of stearyl alcohol was utilized, and 50 g of glycerol was utilized, wherein as stated above and hereinafter, the water, sodium hydroxide catalyst, and byproducts from any subsequent hydrolysis associated with Applicant’s disclosed process, would have been absent from the final injection molded bottle, or only present therein in negligible amounts. Please see MPEP 2144.05(I); 2144.05(II)(A) and (B); and 2113(I) and (II). 
In short, Applicant’s claimed bottle formed from the claimed/disclosed composition is presumed to not include, or not include a substantial amount of, water, sodium hydroxide, and sodium acetate or other byproducts of hydrolysis, subsequent to injection molding the composition into the bottle. The absence of the aforesaid components in the composition/bottle disclosed by Giltsoff, as modified, reads on the structure imparted by the product-by-process limitations, and thus in the absence of factually-supported objective evidence to the contrary, there would have been no obvious difference between the claimed bottle and the bottle of modified Giltsoff. 
The biodegradable bottle of Giltsoff, as modified above, reads on all of the limitations of claim 1. 
Regarding claim 2, as stated above, claim 2 constitutes a product-by-process limitation, wherein the absence of water from the composition/bottle of modified Giltsoff reads on the structure imparted to Applicant’s claimed bottle by the claimed/disclosed product-by-process limitations. In other words, there would have been little or no water remaining in the claimed biodegradable bottle subsequent to injection molding, and thus there would have been no obvious difference between the bottle of modified Giltsoff and that which is claimed.
Regarding claim 3, as set forth above in the rejection of claim 1, the PVOH utilized in the composition of Giltsoff, as modified, is hydrolyzed to a degree of 96 mol%, of which reads on the claimed 90% PVOH based on the Claim Interpretation Section set forth above. In short, based on the specification, it is unclear what the final degree of hydrolysis exhibited by the PVOH in the claimed composition/bottle is, and it is indeterminable from the disclosed information. 
Regarding claim 4, as set forth above in the rejection of claim 1, and further in view of the explanation provided in the Claim Interpretation section, the absence of sodium hydroxide from the composition/bottle of modified Giltsoff reads on the limitations of claim 4. Claim 4 constitutes a product-by-process limitation, wherein the structure implied by the limitation (again, see MPEP 2113(I)) is that of a PVOH exhibiting a degree of hydrolysis over 90%, of which the PVOH of modified Giltsoff reads on. 
Regarding claim 5, as set forth above in the rejection of claim 1, and further in view of the explanation provided in the Claim Interpretation section, the presence of the stearyl alcohol and glycerol reads on the claimed stearyl alcohol and glycerol, regardless of the claimed function. Alternatively, as set forth above in the rejection of claim 1 by the combined teachings of the cited prior art, glycerol is explicitly disclosed as the plasticizer, and stearyl alcohol is also/would have been recognized as a plasticizer given its recognized functional equivalence to known plasticizers/mold release agents/lubricants (i.e., stearamide, stearic acid, and stearates).
Regarding claim 6, given that (i) talc is present in the composition and injection molded bottle (formed therefrom) of Giltsoff, as modified, (ii) in overlapping amount ranges relative to those claimed/disclosed by Applicant; wherein (iii) the PVOH composition/bottle of modified Giltsoff is substantially identical to that which is claimed and disclosed in terms of components and amounts thereof, it stands to reason, in the absence of factually-supported objective evidence to the contrary, that the talc present in the composition/bottle of modified Giltsoff would have intrinsically exhibited at least some degree of influence/effect on the mechanical properties of the bottle, as is the scope of claim 6, thereby reading on the claim (see MPEP 2112(V) and 2112.01(I)). 
Regarding claim 7, as set forth above in claim 1 and in view of the grounds of rejection of the preceding claims set forth above, the bottle of Giltsoff, as modified, reads on “for produc(ing) bottles and containers” which are biodegradable and soluble in hot water at temperatures above 80°C. As disclosed by Giltsoff [see citations above], the PVOH bottle is biodegradable and is soluble in hot water including above 80°C. The recitation of a “gel” recited in the preamble of the claim is not germane to the body of the claim, however, it may be considered a product-by-process limitation wherein as noted above, the bottle of Giltsoff reads on the claimed final product, regardless of the generalized term given to characterize the viscosity of the intermediate. 
Regarding claim 8, in view of the rejection of claim 1 and all of the preceding claims set forth above, and in view of the indefinite nature of claim 8, the composition/bottle of modified Giltsoff reads on the limitations of claim 8. That is, given that Giltsoff discloses that the PVOH/composition/bottle is hot water soluble, and given that “quickly” is a relative term of degree, it stands to reason that the bottle of modified Giltsoff would have been “quickly” solved in water.
Regarding claim 9, the rationale set forth above in the rejection of claim 8 also applies to the limitations of claim 9. “Easily” is a relative term of degree, and “normal” is a variable term, both of which are indefinite as set forth above under 112(b). The PVOH/composition/bottle of modified Giltsoff reads on the claimed limitations, further given that Giltsoff explicitly discloses its ability to completely biodegrade in the environment as set forth/cited above in the rejection of claim 1.
Regarding claim 10, the rationale set forth above in the rejection of claim 7 reads on the limitations of claim 10.
Regarding claim 11, as set forth above in the rejection of claim 1, and in view of the rejections of all of the preceding claims, it can be said that (i) the composition/bottle of Giltsoff, as modified, is formed from identical components to those which are claimed and disclosed, in substantially identical amounts, as well as (ii) Giltsoff (as set forth/cited above in the rejection of claim 1) discloses that the components are non-toxic, the PVOH is non-toxic, and that biodegradation of the composition/bottle does not pose an environmental hazard. Thus, in the absence of factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I); 2145; 2113(I), (II)), it stands to reason that the composition/bottle, upon biodegradation, would not release any harmful/poisonous substances when decomposed/dissolved.
Regarding claim 12, as set forth above in the rejection of claim 1, and in view of the rejections of all of the preceding claims, Giltsoff explicitly discloses that the bottle/composition is completely biodegradable. 
Regarding claim 13, as set forth above in the rejection of claim 1, and in view of the rejections of all of the preceding claims, given that the composition/bottle of modified Giltsoff is substantially identical to Applicant’s claimed and disclosed bottle/composition in terms of the components and amounts thereof which form the composition which is subsequently injection molded into the bottle; given that Giltsoff discloses that the bottle is hot water soluble (prior to modification to substitute stearyl alcohol, include talc, and alter the amounts of the components based on the disclosures/teachings of the cited prior art above); and further given that the specification does not disclose/indicate/suggest any suitable molecular weight range for the PVOH nor a final degree of hydrolysis prior to injection molding, in the absence of factually-supported objective evidence to the contrary, it stands to reason and/or there would have been a reasonable expectation (and the Examiner is left to presume) that the composition/bottle of modified Giltsoff would have intrinsically exhibited resistance to solvation in water below 80°C such that it would have only dissolved in water above 80°C, as claimed (see MPEP 2112(V); 2112.01(I); 2145; 2113(I), (II)). Furthermore, given the indefinite nature of the limitation “a very high resistance to chemical solvents, oils, and so on”, the Examiner is reasonably interpreted the composition/bottle of modified Giltsoff as reading on said limitation. 
Regarding claim 14, in view of the improper form and indefinite nature of the claim as discussed above in the objections to the claims and the corresponding 112(b) rejection, and given the rationale(s) for rejection of claims 1-13 under 35 U.S.C. 103 above, the Examiner is reasonably interpreting the foregoing as reading on the limitation(s) of claim 14. In short, the composition/bottle of Giltsoff, as modified, would have exhibited the ability to decompose rapidly in high temperature water, and is disclosed by Giltsoff as being suitable for use for containing liquids/foods. 

Examiner’s Closing Note
Should Applicant’s Attorney of Record have any questions or concerns regarding the foregoing examination of the claimed invention, or wish to facilitate expedient/compact prosecution of the instant application regarding any other matter(s), the Attorney of Record is respectfully invited to schedule an interview with the Examiner.

Pertinent Prior Art
 The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application. 
US 7,067,575 to Kitamura et al. – [Abstract; cols. 4-8]
US 2011/0135950 to Okamoto et al. – [Abstract; 0078]
US 6,225,367 to Bitler et al. – [Abstract; col. 20, ln. 20-37]
US 2019/0021914 to DeMarco et al. – [Abstract; 0006, 0007, 0042-0045]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782